Citation Nr: 0706080	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a compression 
fracture of L3, with deformity and osteoarthritis, currently 
rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

By rating decision, dated in June 2003, the agency of 
original jurisdiction (AOJ) granted a 30 percent evaluation 
for a compression fracture of L3, with deformity and 
osteoarthritis.  Since the increase to 30 percent for 
residuals did not constitute a full grant of the benefits 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in October 2004.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

The compression fracture of L3, with deformity and 
osteoarthritis, is manifest by no more than moderate 
limitation of motion with no neurologic deficit in the lower 
extremities.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for a compression fracture of L3, with deformity and 
osteoarthritis, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5285, 5292, 5295 (effective prior to 
September 26, 2003), Diagnostic Code 5293 (September 23, 
2002), and Diagnostic Codes 5235, 5237, 5243, (effective on 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in June 2004 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claim is being denied, so 
that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice in June 2004.  The veteran was notified of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the AOJ essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence VA would seek to 
provide; (3) informing the claimant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the AOJ of any information or 
evidence the claimant wanted the AOJ to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
November 2004 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  The veteran 
had competent representation and opportunity for a hearing.  
The record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2006).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The Board notes that during the course of the veteran's 
appeal, the regulations pertaining to evaluating disabilities 
of the spine were revised, effective September 26, 2003.  See 
67 Fed. Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 
51,454-58 (August 27, 2003).

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

1.  Criteria effective prior to September 26, 2003

The veteran's compression fracture of L3, with deformity and 
osteoarthritis is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285, based on 
moderate limitation of motion and demonstrable deformity of 
the vertebra.  Under the "old" criteria, residuals of 
fracture of a vertebra warrant a 60 percent rating if there 
is no spinal cord involvement but there is abnormal mobility 
requiring a neck brace (jury mast).  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  In other cases of vertebral 
fracture without spinal cord involvement, residuals of 
vertebral fracture are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  Id.  On VA 
examination in April 2003, no back brace was noted.  X-ray 
examination showed a compression deformity of the lumbar 
vertebra.  Extension was to 20 degrees, and flexion was to 55 
degrees.  The examiner stated that limitation of motion of 
the lower back was minor, without any significant complaints 
of pain.  A February 2004 VA treatment record notes range of 
motion of the thoracic/lumbar spine was good.  Clearly, a 
higher rating under Diagnostic Code 5285 is not warranted.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  On VA examination in April 
2003, flexion was to 55 degrees and extension was to 20 
degrees.  Right and left lateral flexion was to 20 degrees 
and rotation was to 20 degrees.  Posture was noted to be 
good, the pelvis was symmetrical without any tilting, and 
there was no scoliosis.  The examiner specifically stated 
that limitation of the lumbar spine was mild.  A February 
2004 VA treatment notes his gait was normal.  Clearly, a 
higher rating is not warranted under Diagnostic Code 5295.  

Other applicable "old" rating criteria consist of 38 C.F.R. § 
4.71a, Diagnostic Code 5292, for limitation of motion of the 
lumbar spine.  Under this code, severe limitation of motion 
of the lumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  A February 2004 VA 
treatment record notes lumbar pain was mild.  Likewise, the 
April 2004 VA examiner specifically stated that limitation of 
motion of the lumbar spine was mild.  Thus, no higher rating 
based on limitation of motion is warranted, even when the 
effects of pain on use and during flare-ups are considered.  
In that regard, the April 2004 VA examination report notes no 
incoordination, weakness or fatigability, and the examiner 
specifically stated that there was no functional loss due to 
pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 
Vet. App. 80 (1997).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002).

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  An 80 percent 
evaluation requires complete paralysis.  When there is 
complete paralysis the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 
8720.

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board has 
accorded more probative value to the objective medical 
evidence showing no more than moderate limitation of motion, 
with no functional loss and no neurologic deficit.  The 
veteran testified that he lost time from work due to his back 
disability.  Transcript at 2-3 (2004).  In that regard, the 
Board notes that the private medical records submitted in 
support of that assertion are dated from 1991 to 1999.  In 
this case, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that regard, the Board notes the April 2004 VA 
examination notes the veteran is employed, and he testified 
that he walked about 1/4 of a mile to work.  The Board notes 
that the 30 percent evaluation assigned contemplates time 
lost from work.  The objective medical evidence does not show 
that the veteran has had incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Thus, insofar as evaluating the 
veteran according to incapacitating episodes, he does not 
meet the criteria for an increased rating under Diagnostic 
Code 5293.

Additionally, a higher rating under Diagnostic Code 5293 
would not result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  In a VA Form 9, 
received in July 2004, the veteran stated he had tingling and 
numbness in his legs.  The Board notes that a February 2004 
VA treatment record notes he denied tingling and numbness in 
the extremities, and no radiation was noted.  Significantly, 
the April 2004 VA examiner specifically stated that there was 
no neurologic deficiency to the lower extremities.  The Board 
has accorded more probative value to the objective medical 
findings.  Thus, the Board finds a separate compensable 
rating based on neurological manifestations is not warranted.  

2.  Criteria effective on September 26, 2003

The revised criteria, effective on September 26, 2003, are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revised 
criteria, a 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating for lumbosacral 
strain is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating for 
lumbosacral strain is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003).

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Board finds that the objective medical findings do not 
show that the veteran's compression fracture of L3, with 
deformity and osteoarthritis, is manifest by unfavorable 
ankylosis of the entire thoracolumbar spine, for an increased 
rating under Diagnostic Code 5237.  On VA examination in 
April 2003, extension was to 20 degrees and flexion was to 55 
degrees.  Right and left lateral flexion was to degrees and 
rotation was to 20 degrees.  While pain on motion has been 
noted, clearly the veteran's back is not ankylosed or fixated 
in flexion or extension.  In fact, a February 2004 VA 
treatment record notes range of motion of the thoracic/lumbar 
spine was good.  

As noted, Diagnostic Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.  This implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  
Even if DeLuca factors are not contemplated in the current 
evaluation criteria, the April 2003 VA examiner specifically 
noted no incoordination, weakness or fatigability and stated 
that there was no functional loss due to pain.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board notes that in a VA Form 9, 
received in July 2004, the veteran asserted that the findings 
contained in the April 2003 VA examination report do not 
reflect the severity of his disability due to the fact that 
he was anesthetized on pain medication at the time of the 
examination.  The April 2003 VA examination specifically 
notes that he did not take any medication.  Regardless, the 
Board has accorded more probative value to the objective 
medical findings showing no more than moderate impairment.  
Such is far more probative and reliable than the veteran's 
unsupported lay opinion.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the compression fracture of L3, with deformity 
and osteoarthritis, under both old rating criteria, effective 
prior to September 26, 2003 and the criteria effective on 
September 26, 2003.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  







ORDER

An evaluation in excess of 30 percent for a compression 
fracture of L3 with deformity and osteoarthritis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


